Citation Nr: 0023180	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-42 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a right shoulder 
disorder.
 
3.  Entitlement to service connection for the residuals of a 
neck injury.

4.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbosacral strain, on appeal from the 
initial evaluation.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected collateral ligament strain of the right 
knee with arthritis, on appeal from the initial evaluation.

6.  Entitlement to a compensable (increased) evaluation for 
service-connected status post open reduction and internal 
fixation of the proximal phalanx of the right thumb with 
traumatic arthritis, on appeal from the initial evaluation, 
to include the issue of whether a substantive appeal was 
timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
February 1993.

This appeal arises from a July 1995 rating decision of the 
Huntington, West Virginia, regional office (RO) which 
assigned a 10 percent disability evaluation for chronic 
lumbosacral strain and a noncompensable disability evaluation 
for status post open reduction and internal fixation of the 
proximal phalanx of the right thumb with traumatic arthritis, 
after granting service connection for those disorders.  The 
notice of disagreement was received in July 1995.  The 
statement of the case was issued in October 1995.  A 
substantive appeal on the issue of the veteran's entitlement 
to an increased evaluation of his service-connected back 
disability was received in November 1995.  By a rating action 
dated in April 1996, the 10 percent disability evaluation 
assigned for service-connected lumbosacral strain was 
increased to 20 percent, effective from February 1995.  
Further, in July 1997, the 20 percent disability rating for 
service-connected lumbosacral strain was increased to 40 
percent, effective from February 1995.

This appeal also stems from a November 1995 rating action 
which assigned a noncompensable disability evaluation for 
collateral ligament strain of the right knee with arthritis, 
after granting service connection for the same.  A 
supplemental statement of the case was issued with regard to 
this issue in December 1995.  The veteran's substantive 
appeal was received in August 1996.  By a rating action dated 
in July 1997, the noncompensable disability evaluation 
assigned to the right knee disorder was increased to 10 
percent, effective from February 1995.

Furthermore, this appeal arises from an April 1996 rating 
decision which denied service connection for chronic 
headaches, a right shoulder disorder, and the residuals of a 
neck injury.  The notice of disagreement was received in June 
1996.  The statement of the case was issued in June 1996.  
The veteran's substantive appeal was received in August 1996.

Finally, the veteran asked that he scheduled for a personal 
hearing before a Member of the Board of Veterans' Appeals 
(Board).  The record shows that such a hearing was scheduled 
to be held in March 2000, and that the veteran and his 
representative were duly notified of the scheduled by a 
letter dated in January 2000.  The veteran failed to report 
for this hearing.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 
8 Vet.App. 218, 224 (1995).  The appellant in the instant 
case has therefore stated well-grounded claims for increased 
evaluations of his service-connected chronic lumbosacral 
strain and collateral ligament strain of the right knee with 
arthritis.  Thus, VA is obligated to assist his in the 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

The veteran was most recently afforded a VA orthopedic 
examination in April 1997.  That examination was inadequate 
for evaluation purposes.  The U.S. Court of Appeals for 
Veterans Claims has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Wisch v. Brown, 8 
Vet.App. 139 (1995) (medical examination must specifically 
address pertinent issues, and the silence of an examiner 
cannot be relied on as evidence against a claim); see also 
Massey v. Brown, 7 Vet.App. 204 (1994).  

In the instant case, the Board observes that the April 1997 
examination did not adequately evaluate the veteran's 
complaints of pain on movement and use as required by DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Therein, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Accordingly, 
the veteran should be afforded another VA orthopedic 
examination for the purpose of determining the severity of 
his service-connected low back and right knee disabilities.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Prior to rendering a determination as to whether the veteran 
has submitted well-grounded claims for service connection for 
chronic headaches, a right shoulder disorder, and the 
residuals of a neck injury, the Board finds that there are 
procedural defects that require correction.  In this regard, 
the veteran indicated, during the course of his April 1997 VA 
examination, that he was receiving treatment through the 
Clarksburg VA Medical Center (VAMC).  There is no evidence 
that the RO has attempted to obtain the veteran's VA medical 
records from the Clarksburg VAMC since 1995.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 
611, 613 (1992).  The veteran has also reported that he 
receives treatment through the medical facility at Ft. 
Belvoir.  VA is responsible for obtaining those records 
because they are considered to be in the control of the 
Federal government and thereby easier for VA to obtain.  See, 
e.g., Simmons v. West, 13 Vet.App. 501, 507 (2000).  
Furthermore, clarification as to whether there might be other 
pertinent medical records not yet on file should be obtained 
from the veteran.

As mentioned above, service connection for status post open 
reduction and internal fixation of the proximal phalanx of 
the right thumb with traumatic arthritis was granted in July 
1995.  The disability was evaluated as noncompensable.  That 
same month, the veteran filed a notice of disagreement that 
specifically referenced the rating assigned to this 
disability.  He argued that a higher disability evaluation 
was warranted.  A statement of the case (SOC) on the issue of 
the veteran's entitlement to an increased evaluation for 
service-connected status post open reduction and internal 
fixation of the proximal phalanx of the right thumb with 
traumatic arthritis was issued in October 1995.  

The veteran filed a VA Form 9, Appeal to Board of Veterans' 
Appeals, in November 1995.  Therein, he argued that a higher 
disability evaluation for his service-connected low back 
disorder was warranted.  No reference was made to his right 
thumb.  In December 1995, the veteran was furnished a 
supplemental statement of the case (SSOC).  In a letter 
accompanying the SSOC, the veteran was advised that he had 
yet to submit a substantive appeal.  No additional argument 
on the issue of an increased evaluation for service-connected 
status post open reduction and internal fixation of the 
proximal phalanx of the right thumb with traumatic arthritis 
was received from the veteran, or his representative, until 
December 1997.

In view of the above sequence of events, there is a question 
as to whether there was a timely substantive appeal to the 
SOC dated October 1995, of which he received notification by 
letter dated October 31, 1995.  In this regard, the 
applicable criteria provide as follows:  "An appeal consists 
of a timely filed Notice of Disagreement (NOD) in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal."  38 C.F.R. § 20.200 
(1999).  A claimant must file the substantive appeal within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later. 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The RO has not considered the issue of whether there 
was a timely substantive appeal in response to the statement 
of the case dated in October 1995.  Thus, to ensure the 
veteran is not prejudiced by the Board considering a question 
not yet addressed by the RO, the claims folder must be 
returned to the RO for its initial review of the timeliness 
matter.  Floyd v. Brown, 9 Vet.App. 88 (1996); see also Curry 
v. Brown, 7 Vet.App. 59 (1994), and Bernard v. Brown, 4 
Vet.App. 384 (1993).

Finally, during the course of this appeal, the veteran raised 
the claim of service connection for the residuals of a left 
great toe injury, the residuals of a nose injury, and the 
residuals of a laceration of the right eyelid.  By a rating 
action dated in Apri1 1996, the RO assigned noncompensable 
disability evaluations for an avulsion fracture of the distal 
phalanx of the left great toe and a small non-displaced 
fracture of the nose, each evaluated as noncompensable.  
Service connection for the residuals of a laceration of the 
right eyelid was denied.  The veteran received notice of this 
decision on May 8, 1996.  

In a statement received in August 1996, the veteran indicated 
that he did not agree with the RO decision of May 1996.  The 
Board construes this statement as an NOD as to the ratings 
assigned the veteran's service-connected avulsion fracture of 
the distal phalanx of the left great toe and small non-
displaced fracture of the nose.  It also appears to be a 
notice of disagreement with the decision to deny service 
connection for the residuals of a laceration of the right 
eyelid.  See Gallegos v. Gober, ___ Vet.App. ___, No. 99-106, 
slip op. at 5-6 (Aug. 11, 2000), in which the Court noted 
that VA should liberally interpret a written communication 
which may constitute an NOD under the law.  In this regard, 
the appellant has yet to have been furnished an SOC on these 
issues.  As the filing of a notice of disagreement places a 
claim in appellate status, the Court has held that the RO's 
failure to issue a Statement of the Case is a procedural 
defect requiring remand.  See Manlincon v. West, 12 Vet.App. 
238 (1999); Godfrey v. Brown, 5 Vet.App. 127, 132 (1993).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should advise the veteran that he may 
submit additional medical evidence which would 
help to establish an etiological relationship 
between his chronic headaches, a right shoulder 
disorder, and/or the residuals of a neck injury 
and his active military service.  Further, the 
veteran should be asked to provide the complete 
names and addresses of all VA and non-VA health 
care providers who have treated him for his 
chronic headaches, a right shoulder disorder, 
and/or the residuals of a neck injury since 
service discharge.  All records not already 
included in the claims folder should be obtained.  

2.  The RO should also obtain from the veteran the 
names and addresses of all medical care providers 
who treated him for his service-connected right 
knee disorder and/or low back disorder since 
February 1995.  After securing the necessary 
release(s), the RO should request copies of the 
records which are not already contained in the 
claims folder.

3.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from Ft. Belvoir, the Clarksburg VAMC, the 
Pittsburgh VAMC, and any other identified VA 
medical facility, for treatment since 1993.  Once 
obtained, all records must be associated with the 
claims folders.

4.  After the above has been accomplished, the RO 
should schedule the veteran for a VA orthopedic 
examination.  The veteran should be properly 
notified of the date, time, and place of the 
examination in writing.  Such tests as the 
examiner deems necessary should be performed.  The 
claims folder and a copy of this Remand must be 
made available to the examiner for review prior to 
the examination.  The examiner should provide a 
comprehensive report including complete rationales 
for all conclusions reached.  

a.  The examiner should be asked to state the 
ranges of motion of the thoracolumbar spine, 
in degrees.  Moreover, the examiner should 
state the normal ranges of motion of the 
thoracic and lumbar spine.

b.  The examiner should state whether there 
is muscle spasm on extreme bending, and/or 
loss of lateral spine motion.  He or she 
should also note whether there is listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a standing 
position, or loss of lateral motion or 
abnormal mobility on forced motion.

c.  Any neurological complaints or findings 
attributable to the veteran's service-
connected disability of the low back should 
be identified.  The examiner should state 
whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of, or otherwise related to, 
the service-connected back disorder.  If so, 
the examiner should state whether the veteran 
experiences recurring attacks, and describe 
the degree of intermittent relief he 
experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating episodes, 
and the total duration of any of these 
episodes.  The examiner should also be asked 
if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain 
attributable to the service-connected back 
disability.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle jerk, 
or any other neurological finding.  All 
factors upon which any medical opinion is 
based must be set forth in the record.

d.  The examiner should be asked to describe 
the right knee and state whether there are 
any findings of subluxation, locking, 
swelling, or tenderness.  If lateral 
instability or subluxation of the right knee 
is present, such finding should be described 
as either mild, moderate or severe.  The 
examination must include measurements of the 
ranges of motion of the right knee in 
degrees.

e.  The examiner should be asked to determine 
whether there is weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected right knee or low 
back disabilities; and, if feasible, these 
determinations must be expressed in terms of 
the degree of additional range of motion loss 
or favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.

f.  The examiner should be asked to express 
an opinion as to whether pain in the right 
knee and/or low back could significantly 
limit functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or favorable 
or unfavorable ankylosis due to pain on use 
or during flare-ups.

5.  The RO should furnish the veteran and his 
representative with a Statement of the Case (SOC) 
on the issues of entitlement to a compensable 
(increased) evaluations for an avulsion fracture 
of the distal phalanx of the left great toe and a 
small non-displaced fracture of the nose, on 
appeal from the initial evaluations, and service 
connection for the residuals of a laceration of 
the right eyelid.  The SOC should thoroughly 
discuss all evidence received since the April 1996 
decision.  The SOC should include citations to all 
pertinent regulations.  There should also be 
included with this document information concerning 
the need to file a substantive appeal on this 
issue if the Board is to address it.  A VA Form 9 
should be provided for the veteran's use. The 
veteran must be informed that he must file a 
substantive appeal to the SOC if he wishes the 
Board to consider the issues addressed therein.

6.  The RO should inform the veteran that it will 
be considering the matter of whether there was a 
timely substantive appeal as to the issue of 
entitlement to a compensable (increased) 
evaluation for status post open reduction and 
internal fixation of the proximal phalanx of the 
right thumb with traumatic arthritis, contained in 
the SOC dated in October 1995 and the SSOC dated 
in December 1995.  The veteran should be asked 
whether he wishes to submit additional evidence or 
argument pertaining to this matter.  He should 
also be advised that he may appear at a hearing to 
present argument on this issue.  (He may appear at 
a regional office hearing presided over by a 
hearing officer and/or he may appear for a hearing 
before a member of the Board, sitting at the RO or 
in Washington, DC.) 

7.  The RO should adjudicate the timeliness issue 
and furnish the veteran with an SSOC on this 
matter.  An opportunity to respond should be 
provided to the veteran and his representative.

8.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

9.  When the above development has been completed, 
the RO should re-adjudicate the claim of 
entitlement to service connection for chronic 
headaches, a right shoulder disorder, and the 
residuals of a neck injury.  With regard to the 
veteran's claim for an increased evaluations of 
his service-connected right knee and low back 
disabilities, the provisions of DeLuca and 38 
C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  Consideration should be given to the 
General Counsel Opinion in which it was determined 
that a claimant who has knee arthritis and 
instability may be rated separately under 
diagnostic code 5003 and 5257.  See VAOPGCPREC 23-
97 (July 1, 1997).  If applicable, the RO should 
also discuss VAOPGCPREC 36-97 (Dec. 12, 1997) 
(holding that Diagnostic Code 5293 (intervertebral 
disc syndrome) is predicated upon limitation of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 must be 
considered in conjunction with that code).  
Further, consideration should be given to the case 
of Fenderson v. West, 12 Vet.App. 119 (1999). 
Therein, the Court held that, with regard to 
initial ratings following the grant of service 
connection, separate ratings can be assigned for 
separate periods of time based on the facts found 
-- a practice known as "staged" ratings. 

10.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC), to include the provisions of 38 C.F.R. § 
3.655 if appropriate.  The SSOC should include 
citation to all relevant regulatory provisions.  
(In this regard, the code(s) most advantageous to 
the veteran should be selected.)  The veteran and 
his representative should be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this Remand is to obtain 
additional medical evidence and due process to the veteran.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



